DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent).
With regard to Claim 1, Yang discloses in Figures 1-2, a battery system, called a battery pack (P), comprising: a battery, called a bare cell (110), wherein the battery (110) includes a first electrode terminal, called a negative electrode terminal (113), and a second electrode terminal, called a positive electrode terminal (112), accessible along a first surface of the battery (110); and a module (full embodiment in Figure 8) electrically coupled with the battery (110), the module comprising: a first mold, called a substrate holder (140), extending toward the battery (110), wherein the first mold (140) defines a recess along a first surface of the first mold (140) proximate the first electrode terminal (113) and the second electrode terminal (112), a first conductive tab, called a negative electrode lead tab, electrically coupling the module with the first electrode terminal (113), wherein the first electrode terminal is at least partially positioned within a space defined by the recess defined by the first mold (140), and a second conductive tab, called a positive electrode lead tab (123), electrically coupling the module with the second electrode terminal (112) (paragraphs 0051 and 0059-0060; See Figures).
With regard to Claim 2, Yang discloses in Figures 1-2, wherein the battery (110) further comprises a port, called a sealing portion (S), positioned proximate a lateral edge of the first surface of the battery (110) (Figure 1 shows where S is on both 
With regard to Claim 3, Yang discloses in Figures 1-2, a first adhesive, called an insulating portion (130), positioned between the port (S) and the first mold (140), wherein the first adhesive (130) extends across the recessed ledge or the first mold (140) (paragraphs 0072-0074; See Figures). 
With regard to Claim 4, Yang discloses in Figures 1-2, wherein the second conductive tab (123) at least partially defines a volume between a first end of the second conductive tab (123) coupled with the module and a second end of the second conductive tab (123) coupled with the second electrode terminal (112) (paragraph 0063; See Figures).
With regard to Claim 5, Yang discloses in Figures 1-2, a spacer, including either welding (paragraph 0060) or a third insulating portion (133) (paragraphs 0073-0074), including a second adhesive seated in the volume between the first end of the second conductive tab (123) and the second end of the second conductive tab (123) (See Figures). 
With regard to Claim 6, Yang discloses in Figures 1-2, a circuit board (121) having a first surface with which the first mold (140) is coupled along a second surface of the first mold (140) opposite the first surface of the first mold (140) (paragraphs 0050, 0064; See Figures). 
With regard to Claim 10, Yang discloses in Figures 1-2, a flexible coupling, called a connection line (180), extending from the module (full embodiment in Figure 8) and 
With regard to Claim 11, Yang discloses in Figures 1-2, battery system, called a battery pack (P), comprising: a battery, called a bare cell (110), characterized by a first surface, a second surface, and a third surface, wherein the second surface and the third surface are substantially parallel to one another, wherein the first surface of the battery (110) extends between the second surface and the third surface (See Figures), and wherein the first surface comprises a first electrode terminal, called a negative electrode terminal (113), and a second electrode terminal, called a positive electrode terminal (112); a module (full embodiment in Figure 8) coupled with the first surface of the battery (110) and comprising a circuit board (121) characterized by a first surface and a second surface opposite the first surface, wherein the module comprises: a first mold, called a substrate holder (140), extending from the first surface of the circuit board (121) toward the battery (110), a second mold, called a safety element (125), extending from the second surface of the circuit board (121), a first conductive tab, called a negative electrode lead tab, extending from the module to the first electrode terminal (113), and a second conductive tab, called a positive electrode lead tab (123), extending from the module to the second electrode terminal (112); and a flexible coupling, called a connection line (180), extending from the circuit board (121) parallel to the first surface of the battery (110) in a direction towards the second surface of the battery (110) (paragraphs 0051, 0058-0060, 0064, 0078-0084; See Figures). 
With regard to Claim 12, Yang discloses in Figures 1-2, wherein the first mold (140) defines a recess along a first surface of the first mold (140) proximate the first 
With regard to Claim 13, Yang discloses in Figures 1-2, wherein the second conductive tab (123) at least partially defines a volume between a first end of the second conductive tab (123) coupled with the module and a second end of the second conductive tab (123) coupled with the second electrode terminal (112) (paragraph 0065), and wherein the battery system (P) further comprises a spacer, being either welding (paragraph 0060) or a third insulating portion (133) (paragraphs 0073-0074), including an adhesive seated in the volume between the first end of the second conductive tab (123) and the second end of the second conductive tab (See Figures). 
With regard to Claim 14, Yang discloses in Figures 1-2, wherein the second surface of the battery comprises a flange, called a terrace portion (114), extending proud of an intersection of the first surface of the battery (110) and the second surface of the battery (110), and wherein the circuit board (121) of the module extends substantially parallel to the first surface of the battery (110) to a location substantially in line with the flange (114) (paragraph 0058; See Figures). 
With regard to Claim 15, Yang discloses in Figures 1-2, wherein the second mold (125) extends along the second surface of the circuit board (121) to an edge of the 
With regard to Claim 16, Yang discloses in Figures 1-2, wherein the second mold (125) defines a chamfer along an outer edge of the second mold (125) at a location along the second mold (125) proximate the first electrode terminal (113) of the battery (110) (paragraphs 0059-0060; See Figures). 
With regard to Claim 17, Yang discloses in Figures 1-2, wherein the battery (110) defines an arcuate indentation (a curved shaped) along an intersection of the first surface of the battery (110) and the third surface of the battery (110) (See Figure 2).
With regard to Claim 18, Yang discloses in Figures 1-2, wherein the flexible coupling (180) comprises a connector, called an end portion (182), at a distal end of the flexible coupling (180), and wherein the flexible coupling (180) is folded about the second mold (125) to position the connector (182) at least partially between the module (full embodiment in Figure 8) and the third surface of the battery (110) in a direction along the first surface of the battery (110) (paragraphs 0077-0098; See Figures 6-12). 
With regard to Claim 19, Yang discloses in Figures 1-2, wherein the battery (110) further comprises a port, called a sealing portion (S), positioned proximate a lateral edge of the first surface of the battery (110) (Figure 1 shows where S is on both lateral/long sides of the battery), wherein the first mold (140) defines a recessed ledge 
With regard to Claim 20, Yang discloses in Figures 1-2, a battery system, called a battery pack (P), comprising: a battery, called a bare cell (110), wherein the battery (110) includes a first electrode terminal, called a negative electrode terminal (113), a second electrode terminal, called a positive electrode terminal (112), and a port, called a sealing portion (S), accessible along a first surface of the battery (110) (Figure 1 shows where S is on both lateral/long sides of the battery); a module (feel embodiment in Figure 8), electrically coupled with the battery (110), the module comprising: a mold, called a substrate holder (140), extending toward the battery (110), wherein the mold (140) defines a recessed ledge in a first surface of the mold (140) extending towards a lateral edge of the mold (140) proximate the port (S), a first conductive tab, called a negative electrode lead tab, electrically coupling the module with the first electrode terminal (113), and a second conductive tab, called a positive electrode lead tab (123), electrically coupling the module with the second electrode terminal (112), wherein the second conductive tab (123) at least partially defines a volume between a first end of the second conductive tab (123) coupled with the module and a second end of the second conductive tab (123) coupled with the second electrode terminal (112) (paragraphs 0051-0071); a flexible coupling, called a connection line (180), extending from the module parallel to the first surface of the battery (110) (paragraph 0084); a first .

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent), as applied to Claims 1-6 and 10-20 above.
With regard to Claim 7, Yang discloses in paragraph 7 above, the battery system, called a battery pack (P), wherein an electronic device, called a set device (ST), extends from a second surface of the circuit board (121) opposite the first surface of the circuit board (121), wherein the module (full embodiment in Figure 8) further comprises a second mold, called a safety element (125), coupled with the second surface of the circuit board (121) (paragraphs 0059-0083; See Figures).  Yang discloses wherein when a temperature of the bare cell (110) increases to an allowable temperature or higher, the safety element (125) blocks a current, thereby preventing abnormal phenomena due to heat generated in the bare cell (110).  A positive thermal coefficient (PTC) or a thermal cut-off device (TCO) may be used as the safety element (paragraph 0061). Yang does not specifically disclose wherein the second mold encapsulates the electronic device, however, the electronic device, as a whole, could be considered to be encapsulated (or sheltered) by the safety device because the safety device works to protect all parts of the battery system, including the bare cell and the electronic device from catastrophic damage. 
With regard to Claim 8, Yang discloses in Figures 1-2, wherein the circuit board (121) extends substantially parallel to the first surface of the battery (110) to a location substantially in line with a flange, called a terrace portion (114), of a second surface of 
With regard to Claim 9, Yang discloses in Figures 1-2, wherein the second mold (125) extends along the circuit board (121) to an edge of the circuit board (121) proximate the flange (114), and wherein the first mold (140) extends along the circuit board (121) to a position offset from the edge of the circuit board (121) in a direction parallel to the first surface of the battery (110) (paragraphs 0051-0071; See Figures). 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725